DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10, and 19 are amended. Claims 1-20 filed 7/7/22 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-10, 12-13, and 18-19 of U.S. Patent No. 10,424,028 in view of Erhart et al (2015/0324727). The claims of parent case 10,424,028 encompass all of the claim language that is in the present claim set except for a few indistinct features.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set only adds the following limitation(s) as a distinct feature: “wherein the preference information comprises historical data accessible based on monitoring the personal computing devices… wherein the assigning comprises generating workloads for the one or more service providers… changing, by the one or more processors, the workloads of the one or more services providers, wherein the changing comprises…” Meanwhile, Erhart discloses: wherein the preference information comprises historical data accessible based on monitoring the personal computing devices (see [0044] historical observations and historical evidence with respect to customers, [0045] historical records); wherein the assigning comprises generating workloads for the one or more service providers (see [0016] discloses generating staffing statistics and predictive needs); changing, by the one or more processors, the workloads of the one or more services providers, wherein the changing comprises (see [0017] staffing allocation adjustment). From the teaching of Erhart, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bender’s invention with Erhart’s disclosure of generating workloads and changing workloads in order for “correctly staffing retail settings… (see Erhart Abstract).” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-9 are directed to methods, claims 10-18 are drawn to a computer program product, and claims 19-20 are drawn to a system, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 10, and 19 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or consumer service optimization, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions, under certain methods of organizing human activity: 
determining… based on obtaining data… that individuals are within a given vicinity; 
querying… within the given vicinity to determine an identity of each individual in the given vicinity based on unique identifiers…; 
assigning… one or more service providers to a portion of the identified individuals, wherein the assigning comprises generating workloads for the one or more service providers; 
obtaining… preference information related to the portion of the identified individuals, wherein the preference information comprises historical data accessible based on monitoring…; 
determining… environmental information related to an environment experienced by the portion of the identified individuals, wherein the environmental information is selected from the group consisting of: time, temperature, humidity, vibrations, motion, light, pressure, and altitude…; 
based on the preference information and the environmental information, generating… simulations for providing services to the portion of the identified individuals, wherein the simulations comprise temporal parameters for providing the services; 
selecting… an optimal simulation; 
and changing… the workloads of the one or more service providers, wherein the changing comprises… instructions to achieve aspects of the optimal simulation to the one or more service providers… based on the temporal parameters.
All of the above steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as fundamental economic practice but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of consumer service optimization with generally recited computer elements such as processors, wireless communications, wireless connection, device, computing device, static hardware sensor, sensors, personal/mobile computing devices, memory, and program. These additional elements of a processors, wireless communications, wireless connection, device, computing device, static hardware sensor, sensors, personal/mobile computing devices, memory, and program computer elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the configurable billing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors, wireless communications, wireless connection, device, computing device, static hardware sensor, sensors, personal/mobile computing devices, memory, and program to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 11, and 20, the claim is directed to limitations which serve to limit by changing or updating. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 12, the claim is directed to limitations which serve to limit by additional or second portion of identified individuals. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 13, the claim is directed to limitations which serve to limit by optimizing a service schedule. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 14, the claim is directed to limitations which serve to limit by a machine learning algorithm. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 15, the claim is directed to limitations which serve to limit by a change in environmental information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7 and 16, the claims are directed to limitations which serve to limit by a directive to take immediate action. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 17, the claim is directed to limitations which serve to limit the environmental information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9 and 18, the claim is directed to limitations which serve to limit by updating the preference information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of consumer service optimization, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Allowable Subject Matter
7.	Claims 1-20 are allowed over 35 USC 103 as there are still are pending double patenting and 35 USC 101 rejections. The closest U.S. prior art Erhart et al (2015/0324727) discloses  determining that individuals are within a given vicinity, querying personal computing devices to determine an identity of each individual of the vicinity, and assigning one or more service providers to identified individuals. However, the closet U.S. prior art does not disclose the limitations of obtaining the preference information related to identified individuals, determining environmental information, generating simulations, selecting an optimal simulation, and communicating instructions to achieve the optimal simulation. Nellore et al (A Survey on Urban Traffic Management System Using Wireless Sensor Networks, NPL) is found to be the most pertinent NPL prior art and although it does discloses sensors, it fails to disclose determining that individuals are within a given vicinity, querying personal computing devices to determine an identity of each individual of the vicinity, assigning one or more service providers to identified individuals, obtaining the preference information related to identified individuals, determining environmental information, generating simulations, selecting an optimal simulation, and communicating instructions to achieve the optimal simulation. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
8.	Applicant's arguments filed 7/7/22 have been fully considered and they are not found to be convincing.
The Specification and claims focus on an improvement to consumer service optimization, which falls under commercial or legal interactions, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Consumer service optimization would fall directly under sales activities or behaviors. The Specification and claims focus on consumer service optimization, which is a commercial interaction, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
In regards to prong 2 of Step 2A, the claims recite processors, wireless communications, wireless connection, device, computing device, static hardware sensor, sensors, personal/mobile computing devices, memory, and program, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of consumer service optimization. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. For example in [0009-0010] the Specification discloses generally recited IoT devices. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of consumer service optimization (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of consumer service optimization. The claims of the instant application describe an improvement to a business process i.e., consumer service optimization, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field. 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nellore et al (A Survey on Urban Traffic Management System Using Wireless Sensor Networks, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                               
/Fawaad Haider/
Examiner, Art Unit 3687